 



Exhibit 10.4
PANERA BREAD COMPANY
2005 LONG-TERM INCENTIVE PROGRAM
[FORM OF]
RESTRICTED STOCK AGREEMENT
(Granted under 2006 Stock Incentive Plan)
     AGREEMENT (the “Agreement”) made as of the <<Date>> (the “Grant Date”),
between Panera Bread Company (the “Company”), a Delaware corporation having a
principal place of business in Richmond Heights, Missouri, and <<First_Name>>
<<Last_Name>>(the “Participant”).
     WHEREAS, pursuant to the 2005 Long-Term Incentive Program (the “LTIP”), the
Company desires to grant to the Participant shares of its Class A Common Stock,
$.0001 par value per share (“Common Stock”), subject to certain restrictions set
forth in this Agreement, under and for the purposes set forth in the Company’s
2006 Stock Incentive Plan (the “Plan”) and the LTIP; and
     WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the same meanings as in the Plan or the
LTIP, as applicable.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:
     1. GRANT OF RESTRICTED SHARES; LEGEND.
     The Company hereby grants to the Participant an aggregate of
<<Proposed_Grant>>shares of Common Stock, subject to adjustment, as provided in
Section 4 hereof (the “Restricted Shares”), and on the terms and conditions and
subject to all the limitations set forth herein; provided, however, that the
Restricted Shares are nontransferable and may not be sold, assigned, pledged or
otherwise encumbered or disposed of by the Participant, and are subject to a
risk of forfeiture to the Company, during the Restricted Periods commencing on
the date of this Agreement and ending on the dates set forth in Section 2
hereof. Prior to the time shares become transferable and nonforfeitable
(“Vested”), the certificate evidencing such Restricted Shares, or if issued in
electronic form or book-entry credit, such electronic form or credit, shall bear
a legend indicating their nontransferability and forfeitability, and shall be
held by the Company, together with a stock power endorsed in blank by the
Participant.
     2. RESTRICTED PERIODS AND VESTING.
     Subject to the terms and conditions set forth in this Agreement, the Plan
and the LTIP, the Restricted Shares granted hereby shall become Vested, rounded
to the nearest whole share, as follows:

     
On the second anniversary of the date of this Agreement
  25% of the Restricted Shares

1



--------------------------------------------------------------------------------



 



     
On the third anniversary of the date of this Agreement
  an additional 25% of the Restricted Shares
 
   
On the fourth anniversary of the date of this Agreement
  an additional 25% of the Restricted Shares
 
   
On the fifth anniversary of the date of this Agreement
  an additional 25% of the Restricted Shares

     If the Participant ceases to be an employee of the Company or of an
affiliate of the Company (for any reason other than the death or Disability of
the Participant), any Restricted Shares which are not Vested on the date of the
Participant’s termination of employment shall be forfeited to the Company.
     In the event the Participant’s employment is terminated by the Company or
an affiliate of the Company for Cause, the Company shall be entitled, to the
extent permitted by law, to recover from the Participant any and all Restricted
Shares which previously became Vested.
     In the event of the death or Disability of the Participant while an
employee of the Company or an affiliate of the Company, a pro rata portion of
any additional Restricted Shares as would have become Vested had the Participant
not died or sustained a Disability prior to the end of the vesting accrual
period which next ends following the date of death or Disability shall become
Vested, rounded to the nearest whole share. The proration shall be based upon
the number of days during the vesting accrual period prior to the date of death
or Disability. Any remaining Restricted Shares which have not become Vested on
the date of the Participant’s death or Disability shall be forfeited to the
Company.
     As soon as practicable following the date that any Restricted Shares become
Vested under this Section 2, the Company shall deliver to the Participant or, in
the event of the Participant’s death, the Participant’s Designated Beneficiary a
certificate for such shares and the related stock power held by the Company
pursuant to Section 1 hereof, or release the restrictions placed on the shares,
if issued in electronic form or book-entry credit.
     3. DIVIDEND AND VOTING RIGHTS.
     During the Restricted Periods, the Participant shall have the right to
receive all dividends and distributions paid with respect to the Restricted
Shares granted hereby, whether or not Vested, and the right to vote such shares.
     4. CAPITAL CHANGES, CHANGE IN CONTROL AND OTHER ADJUSTMENTS.
     The Plan and the LTIP contain provisions covering the discretion of the
committee of the board of directors and/or plan administrator to which certain
responsibilities have been delegated with regard to the treatment of Restricted
Stock, as defined in such Plan and LTIP (which includes the Restricted Shares),
in certain transactions affecting the Common Stock and Change

2



--------------------------------------------------------------------------------



 



in Control (as defined in the LTIP). Provisions in the Plan and the LTIP for
adjustment with respect to Restricted Stock and the related provisions apply to
the Restricted Shares and are incorporated in this Agreement by reference.
     5. TAXES.
     The Participant acknowledges that upon the date any Restricted Shares
granted hereby become Vested (or, in the event that the Participant makes an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
upon the date of this Agreement with respect to all Restricted Shares) the
Participant will be deemed to have taxable income measured by the then Fair
Market Value of such shares. The Participant acknowledges that any income or
other taxes due from him or her with respect to such shares shall be the
Participant’s responsibility.
     The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Restricted Shares and other Restricted Stock otherwise
granted to the Participant. The Participant further agrees that, if the Company
does not withhold an amount from the Participant’s remuneration sufficient to
satisfy the Company’s income tax withholding obligation, the Participant will
reimburse the Company on demand, in cash, for the amount under-withheld.
     6. NO OBLIGATION TO MAINTAIN RELATIONSHIP; ACKNOWLEDGMENT.
     The Company is not by this Agreement, the LTIP or the Plan granting the
Participant any right to continued employment or any other relationship with the
Company. The Company expressly reserves the right at any time to dismiss or
otherwise terminate its relationship with the Participant free from any
liability or claim under this Agreement, the LTIP or the Plan.
     7. NOTICES.
     Any notices required or permitted by the terms of this Agreement or the
Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:
     If to the Company:
Panera Bread Company
6710 Clayton Road
Richmond Heights, MO 63117
ATTN: Director, Compensation & Benefits
Facsimile: (314) 633-7220

3



--------------------------------------------------------------------------------



 



If to the Participant:

         
 
 
 
   
 
 
 
   
 
       

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
     8. GOVERNING LAW.
     This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Delaware, excluding choice-of-law principles of the law of
such state that would require the application of the laws of a jurisdiction
other than such state.
     9. BENEFIT OF AGREEMENT.
     Subject to the provisions of the Plan, the LTIP and the other provisions
hereof, this Agreement shall be for the benefit of and shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.
     10. ENTIRE AGREEMENT.
     This Agreement, and the grant made hereby, is subject to the terms and
conditions of each of the Plan and LTIP which are incorporated herein by
reference. This Agreement, together with the Plan and the LTIP, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan and the LTIP.
     11. MODIFICATIONS AND AMENDMENTS.
     The terms and provisions of this Agreement may be modified or amended as
provided in the Plan or the LTIP.
     12. WAIVERS AND CONSENTS.
     Except as provided in the Plan, the terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in

4



--------------------------------------------------------------------------------



 



the specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
13. ACKNOWLEDGMENTS
     By executing this Agreement, the Participant acknowledges (a) he or she has
been provided access to a copy of the Plan and the LTIP, and that all decisions,
determinations and interpretations of the Committee in respect of the Plan, the
LTIP and this Agreement shall be final and conclusive, and (b) his or her
obligations under the Confidentiality and Proprietary Information and
Non-Competition Agreement with Panera, LLC. and any other confidentiality and
non-competition agreement with Panera, LLC or the Company.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant has hereunto set his or her
hand, all as of the day and year first above written.

              PANERA BREAD COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
                  «First_Name» «Last_Name»

6